Exhibit 99.1 SPAR Group Reports 53% Increase in Second Quarter, Year-Over-Year Revenue to $24.3 million The Company Achieves $0.03 Diluted EPS for Q2 TARRYTOWN, NY – August 7, 2012 - SPAR Group, Inc. (NASDAQ: SGRP) (the "Company" or "SPAR Group"), a leading supplier of retail merchandising and other marketing services throughout the United States and internationally, today announced second quarter 2012 financial results, including revenue of $24.3 million, gross profit of $6.7 million and net income attributable to SPAR Group, Inc. of $718,000.In the first six months of 2012 the Company achieved revenue of $45.4 million, gross profit of $12.5 million and diluted earnings per share of $0.05. Company Highlights · Second quarter 2012 domestic net income increased 66% to $928,000. · Second quarter consolidated net income attributable to SPAR Group, Inc. increased 41% to $0.03 per diluted share. · Consolidated revenue for the first six months of 2012 increased 40% to $45.4 million. · Consolidated net income attributable to SPAR Group, Inc. for the first six months of 2012 increased 35% to $1.0 million. · Working capital continued to improve. "We are pleased by the 35% growth in our net income for the first six months of 2012, based on the success we experienced in our domestic operations,” stated Gary Raymond, Chief Executive Officer of SPAR Group.“We are currently in discussions with several Fortune 500 companies and expect to secure additional contracts that will augment our rapidly escalating revenue base and net income.The Company is confident that we have successfully implemented our long-term plan to reposition the Company for sustained, profitable growth for the foreseeable future.Our first six months results provide us with confidence in meeting our 2012 guidance of $90 million in revenue.” Mr. Raymond continued, “Our international division’s net revenue grew by 105% in the second quarter based on strong growth from recent acquisitions in Mexico, Romania and Turkey.These additions provide proof of efficacy in our acquisition model.We have identified several potential acquisition candidates that could provide immediate earnings to our bottom-line.Our financial growth is typically the strongest during the second half of the year, and we fully expect that trend to persist in 2012.” Financial Results for the three and six month periods ended June 30, 2012 and 2011 For the Three Months Ended June 30, For the Six Months Ended June 30, Change Change $ % $ % Net Revenue: Domestic $ $ $ 16
